internal_revenue_service number release date index number ------------------------------------- --------------------------------- ------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-115197-17 date date trust donor attorney date date year year state state statute court ----------------------------------------------- ------------------------ ----------------- ------------------------- -------------------------- --------------------- ------- ------- ------------------- ----------------------------------------------- ------------------------- ----------------------------------------------- ----------------------------------------------- ------------------------ plr-115197-17 dear --------------------- this letter responds to your authorized representative’s letter dated date and subsequent information requesting a ruling regarding the consequences under sec_672 of trust’s reformation facts attorney drafted trust agreement to qualify as a grantor_trust with respect to donor under subpart e of part i of subchapter_j of the code on date donor executed trust agreement and funded trust although donor is married and has issue now donor was not married and had no issue when trust was executed donor donor’s spouse and donor’s issue are not and have never been citizens or residents of the united_states within the meaning of sec_7701 of the internal_revenue_code code sec_2_1 of trust agreement prior to amendment provides that during the lifetime of donor the independent trustees may at any time and from time to time distribute the whole or any part of the income of the trust to or expend the same for the benefit of any one or more of donor and the issue of donor in equal or unequal shares and with or without making any distribution or expenditure to or for the benefit of any other or others or may accumulate the whole or any part of such income all as the independent trustees may determine sec_2_1 of trust agreement prior to amendment provides that during the lifetime of donor the independent trustees may at any time and from time to time distribute the whole or any part of the principal of the trust to or expend the same for the benefit of any one or more of donor and the issue of donor in equal or unequal shares and with or without making any distribution or expenditure to or for the benefit of any other or others all as the independent trustees may determine without considering other resources available to such beneficiaries to provide for their respective health education and comfortable support sec_2_1 of trust agreement provides in part that upon the death of donor the trustees shall divide the trust estate of the trust into shares for and shall set apart one of such shares with respect to each of the issue then living of donor per stirpes sec_3_7 of trust agreement provides that in the event any income of the trust shall be accumulated such income may but need not be separately accounted for in an accumulated income account at any particular time the power of the trustees or the independent trustees to dispose_of income under the trust agreement shall for all purposes include the power to dispose_of any accumulated income then on hand sec_3_8 of trust agreement provides that an independent_trustee is a trustee who i has no interest vested or contingent direct or indirect in the trust estate of the trust plr-115197-17 ii cannot be benefited by the exercise or nonexercise of any power authority or discretion given exclusively to or vested exclusively in the independent_trustee by the provisions of this agreement or by law and iii can alone possess and exercise such power authority and discretion without causing income accumulated income or principal of the trust estate of such trust to be attributable to any beneficiary of the trust for income gift or estate_tax purposes section dollar_figure of trust agreement provides in part that trust shall be administered and governed under the laws of state within the united_states sec_4 p of trust agreement provides that the trustees of trust shall have and may exercise the power to determine income and principal of such trust and to allocate receipts and disbursements including without limitation gains and losses as between income and principal all as the independent trustees determine to be advisable in the circumstances sec_4 b a of trust agreement provides in general that in the event that the trustees exercise any power authority or discretion given to or vested in them by the provisions of the trust agreement or by law in the administration and management of the trust estate has the effect of making the whole or any part of the income of such trust taxable to any person who is a beneficiary of such trust for the purpose of any united_states or state_income_tax law at such time in force and effect prior to the time such person becomes entitled to the distribution of such income or prior to the time it is used or expended for the benefit of such person then such trustees or trustee shall not have the right to exercise or participate in the exercise of such power authority or discretion and shall be deemed not to have exercised or participated in the exercise of the same sec_4 of trust agreement provides that the independent trustees are at any particular time with the consent or approval of a court of competent jurisdiction authorized to reform by a writing made and filed with the records of such trust and delivered to the other trustees any of the provisions of the trust agreement relating to such trust to the end and purpose that burdensome tax consequences may consistent with the purposes of such trust and this trust agreement be eliminated or minimized section of trust agreement provides in part that trust is irrevocable and donor renounces any rights to revoke alter or amend the trust agreement although permitted under trust’s agreement no distributions have been made from trust to donor’s issue trustees of trust represent that trust has consistently filed u s tax returns consistent with the treatment of trust as a grantor_trust with respect to donor to this end all u s -source fixed and determinable periodic_income received by trust has been subjected to withholding by the payors plr-115197-17 in year donor sought the advice of separate counsel who informed donor that trust did not qualify as a grantor_trust law sec_671 provides in part that where it is specified in subpart e part i subchapter_j subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under this chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse section of the small_business job protection act of the act public law 110_stat_1755 date amended sec_672 and certain other sections of the code the amendments affect the application of sec_671 through of the code the grantor_trust_rules to certain trusts created by foreign persons sec_672 as amended provides that subpart e sec_671 through applies only to the extent such application results in an amount if any being currently taken into account directly or through one or more entities under this chapter in computing the income of a citizen or resident_of_the_united_states or a domestic_corporation sec_672 as amended provides that the general_rule does not apply to any portion of a_trust if the only amounts distributable from such portion whether income or corpus during the lifetime of the grantor are amounts distributable to the grantor or the spouse of the grantor sec_672 was effective on the date of enactment_date however section of the act provided grandfather rules for certain trusts that were in existence on date to the extent any transfers to such trusts were made on or before that date trust was executed and partially funded on date which was after date and before date therefore donor was treated as the owner of any portion of the trust over which donor retained the powers or interests described in plr-115197-17 sec_673 through prior to date however as a result of the enactment of section of the act donor was prevented from being the owner of trust by the operation of sec_672 as of date and thereafter because trust did not qualify for the exception in sec_672 because donor’s issue were beneficiaries of trust during donor’s life in year donor filed a suit in court to reform trust in order to satisfy the terms of sec_672 both donor and attorney who had drafted trust agreement testified to the court regarding their intent for trust to qualify as a grantor_trust since date onwards as part of the state court action an attorney was appointed guardian ad litem to represent the interests of donor’s issue who are minors and the interests of any future issue following a trial_court entered an order the order on date modifying as of date sec_2_1 and sec_2_1 removing the issue of donor as beneficiaries of trust during the lifetime of donor in its order court found clear_and_convincing evidence that donor always intended trust would be a grantor_trust deemed owned by donor the court found that section of the act which applied to certain irrevocable trusts executed prior to the date of its enactment including trust in effect retroactively changed the grantor_trust_rules relied upon in creating the trust thus the court concluded that the original trust agreement was drafted based on what became a mistake of fact and law the court determined that reforming trust to delete the inclusion of donor’s issue as beneficiaries of trust during donor’s lifetime would correct the mistake of fact and law underlying the creation of trust and conform the trust agreement to donor’s intent analysis and conclusion in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state statute provides that a court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor’s intention if it is proved by clear_and_convincing evidence that both the settlor’s intent and the terms of the trust were affected by a mistake of fact or law whether in expression or inducement thus courts in state will reform a_trust when it can be shown by clear_and_convincing evidence that provisions were inserted or omitted because of a mutual or unilateral mistake and that plr-115197-17 as written the instrument does not truly reflect the settlor’s desires and intention at the time of execution and delivery in this case an examination of the relevant state court trial transcripts and representations of the parties indicate that donor intended that trust be a grantor_trust with respect to donor this intent was not carried out in the trust agreement as a result of a mistake of fact and law as discussed above the judicial action involves bona_fide issues and the reformation is consistent with applicable state law that would be applied by the highest court of state accordingly based on the facts presented and the representations made including the lack of any distributions by trust to the issue of donor we conclude that the reformation of trust is consistent with applicable state law that would be applied in the highest court of state thus we rule in these unique circumstances trust’s reformation will be taken into account as of date for the purpose of determining whether trust falls within the sec_672 exception to sec_672 except as expressly provided herein no opinion is expressed or implied concerning tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representatives sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
